Citation Nr: 0303020	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  00-19 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD) for the period November 
29, 1991, to August 5, 1996.

2.  Entitlement to an effective date earlier than August 5, 
1996, for a grant of a total disability evaluation based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in November 1993 and March 1999 by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In August 1997 and July 2001, the Board remanded this case to 
the RO for further development of the evidence.  The case was 
most recently returned to the Board in December 2002.

The Board notes that, in a statement received in June 2002, 
the veteran's representative limited the appeal on the issue 
of entitlement to an evaluation in excess of 70 percent to 
the period November 29, 1991, to August 5, 1996, which is the 
period during which service connection was in effect for PTSD 
prior to the current effective date for TDIU.  The Board, 
therefore, finds that the issues on appeal are as stated on 
the first page of this decision.



FINDINGS OF FACT

1.	During the period November 29, 1991, to August 5, 1996, 
the veteran had the ability to obtain and follow 
substantially gainful employment and did so; PTSD symptoms 
did not preclude the veteran from substantially gainful 
activity during that period of time.

2.	It was not factually ascertainable until August 5, 1996, 
when the veteran stopped working, that his service 
connected disability of PTSD precluded him from engaging 
in substantially gainful employment.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 70 percent for 
a grant of entitlement to TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).

2.	Entitlement to an effective date earlier than August 5, 
1996, for a grant of entitlement to TDIU is not warranted.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
3.400, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  In 
Statements of the Case, Supplemental Statements of the Case, 
and a September 2001 letter, the RO notified the veteran of 
the requirements in law to establish entitlement to the 
benefits which the veteran is seeking.  The Board concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim and 
that the notice provisions of the VCAA have been complied 
with.  The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and the 
Board will, therefore, proceed to consider the veteran's 
claims on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002)); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I. Factual Background

The veteran served on active duty for approximately one year 
in Vietnam.  His 
DD Form 214 shows that his military occupational specialty 
was infantry.  In a statement received in June 1993, he 
claimed to have volunteered and served as a door gunner.  He 
stated that, on one occasion, an aircraft he was on was fired 
upon during a night mission.  The aircraft was not hit and he 
was not wounded.  He stated that his principal stressor was 
having to move the body of a friend of his who was killed in 
an air collision.  He described situations in Vietnam in 
which he feared for his safety.

The record reveals that, in November 1991, the veteran was 
referred from a Vet Center to the psychiatry service of a VA 
Medical Center for an evaluation.  The veteran stated that he 
had been a VA employee and then sold insurance but was 
currently unemployed.  He reported symptoms including: 
hyperalertness; constricted affect; insomnia; flashbacks; 
nightmares; trouble concentrating; irritability; feelings of 
depression; alcohol abuse in the past but not recently; 
suicidal thoughts; easy provocation to anger; marital 
instability; an erratic work record; crying spells; and brief 
episodes of panic.  He stated that his symptoms had been 
exacerbated by recent stressors of a failed business, a 
failed marriage, and an incident in which a youth pulled a 
gun on him.  He had seen a private physician, who had 
prescribed a psychoactive drug.  On mental status 
examination, the veteran was verbal and cooperative; 
cognitively, he was intact; he felt depressed and wept during 
the interview; he was not currently suicidal or homicidal.  
The diagnoses on Axis I were PTSD, chronic, severe, and 
probable major depression.  The veteran was offered but 
refused hospitalization.  He was referred to the mental 
health clinic.

A VA hospital summary in December 1991 indicated that the 
veteran requested admission because of longstanding problems 
related to Vietnam.  He stated that he had been feeling 
depressed, with decreased sleep and vague suicidal ideations.  
He reported that recently he became separated from his wife 
and he was having significant financial problems.  He 
complained of intrusive thoughts and nightmares related to 
Vietnam.  At admission, he had a depressive mood and affect 
but no suicidal or homicidal ideation.  He was hospitalized 
for 6 days.  At discharge, his mood and affect were reported 
as "bright" and he was optimistic about his future plans.  
The diagnoses on Axis I were PTSD and major depression.  The 
Global Assessment of Functioning (GAF) score at admission was 
60.  The GAF score at discharge was 85.  The Board notes that 
the GAF scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A GAF score of 60 denotes 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 85 
denotes absent or minimal symptoms.

A VA outpatient note in January 1992 revealed that the 
veteran stated that he had had onset of his psychiatric 
symptoms in the 1980s.  In January 1990, when he was working 
at a VA facility as a refrigeration mechanic, he had been 
stressed by the job and by the illness of his father.  He was 
currently working part-time.  In May 1992, it was noted that 
the veteran had good days and bad days but he was coping 
better and had a much better mood.  In November 1992, a 
prescription for Prozac was refilled and it was noted that 
the veteran was still going to the Vet Center.

The veteran's federal tax return for calendar year 1992 was 
submitted.  It showed that he reported wages of $8,400.  He 
also submitted copies of multiple IRS W-2 forms for 1993.

In March 1993, at a VA mental health clinic, the veteran 
stated that he had had 6 jobs in the past year.  He said that 
he had difficulty dealing with stress and holding a job.  In 
April 1993, he stated that, after a friend died of cancer, he 
had intrusive thoughts of body bags in Vietnam.  

The veteran was seen by a VA vocational rehabilitation 
specialist in July 1993.  He stated that his educational 
history included: dropping out of school after the 8th grade; 
earning a GED in 1973; completion of a 72 credit hour heating 
and air conditioning course at a community college in 1978-
1979; attendance at a banking course and earning a Missouri 
insurance broker's license in 1989; completing heating and 
air conditioning repair courses offered by various 
manufacturers; and completion of a sheet metal training 
course at a technical school in 1993.  He stated that he had 
had numerous jobs in the last 2 years, including serviceman 
for various heating and air conditioning companies, 
maintenance man at a hotel, refrigeration mechanic, insurance 
salesman, and housekeeping aide.  He reported that at times 
he quit or was terminated due to difficulty with 
interpersonal relationships.  He had his own air conditioning 
and commercial laundry repair tools.  It was noted that the 
veteran had been able to find work but seemed unable to 
maintain employment at the same job for a long period of 
time.  The veteran stated that he had been living with a 
woman for 2 years but that they had agreed that he would 
leave her apartment.  The plan was for the veteran to receive 
counseling for 90 days and a referral to a job service.

At the VA mental health clinic in October 1993, the veteran 
complained of increasing anxiety.  He stated that he became 
symptomatic after he stopped taking his medication for a few 
days.

At a VA psychiatric examination in October 1993, the 
veteran's history of leaving jobs was noted.  The veteran 
stated that, in a job situation, he was anxious or panicky 
and would give up.  He complained of having nightmares and 
flashbacks.  He also complained of hyperalertness and 
irritability.  On mental status examination, he was 
preoccupied with his combat experiences, nightmares, 
flashbacks, hyperalertness, and distressing recollections.  
The diagnosis was PTSD.

At a VA social survey in October 1993, the veteran reported 
to the social worker that he worked at a VA facility for 8 
years in engineering and having had numerous jobs in the past 
3 years.  He was currently unemployed.  He stated that he had 
anxiety attacks which made him unable to carry out his 
responsibilities.

At the VA mental health clinic in February 1994, a 
psychiatrist and the veteran discussed his anxiety, 
depressive swings, suicidality now and then, and inability to 
hold a job.  The veteran's prescriptions for psychoactive 
medication were refilled and he was referred to group 
therapy.  In May 1994, he was referred to a PTSD group.  

In April 1995, the veteran was seen at the VA mental health 
clinic as a walk-in.  He complained of increasing anxiety.  
Medication was prescribed.  In August 1995, the veteran 
complained of a tremendous amount of anxiety and occasional 
suicidal thoughts.  The assessment was that he was still 
depressed.

Records of the City of St. Louis airport authority show that, 
in August 1995, the veteran was evaluated for his performance 
during a test period.  The finding was that he had failed to 
meet the criteria for the working test period.  In October 
1995, he was suspended by the airport authority for one week 
for having failed to report for work or report that he would 
be absent for an 8 day period in September.  He was provided 
with verbal counseling.

In December 1995, a VA treating psychiatrist rendered the 
following Axis I diagnoses: PTSD, chronic, severe; depressive 
disorder, not otherwise specified; anxiety disorder, not 
otherwise specified; and dissociative disorder, not otherwise 
specified.  He assigned a GAF score of 30-35, which denotes 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood or inability to 
function in almost all areas.  The treating psychiatrist 
found that the veteran was 100 percent unable to work 
secondary to symptoms of PTSD.  (The Board notes, however, 
that at that time, the veteran was employed full time by the 
City of St. Louis water division at a water treatment plant.)

At a VA social work assessment in January 1996, it was noted 
that the veteran was still working.  The veteran stated that, 
if he lost his job, he would apply for Social Security 
disability benefits.

In January 1996, in a staffing note, the director of a VA 
PTSD treatment program stated that the veteran was unable to 
engage in substantially gainful employment.  He stated that 
the veteran's current job was threatened by his impaired 
concentration and a sleep disorder.  (The Board notes that VA 
treatment records show that the veteran had been diagnosed 
with sleep apnea.)

At a VA psychiatric examination in January 1996, it was noted 
that the veteran was working for the City of St. Louis water 
division.  The veteran complained of increasing anxiety and 
stated that he had rage reactions at work.  He stated that he 
had failed at an airport job when planes and helicopters 
reminded him of Vietnam.  The examiner reported that the 
veteran's mental status was unchanged since the previous 
examination of the veteran which he had conducted in October 
1993.  The diagnosis was PTSD, unchanged.

In January 1996, a clinical social worker at a Vet Center 
reported that the veteran had participated in 30 individual 
and group counseling sessions since October 1992.  In the 
previous 2 years, the veteran had complained of increased 
frequency of PTSD symptoms.  

In February 1996, F. A. P., DO, a private general practice 
physician, reported that he had treated the veteran for 
several medical problems.  He stated that, while he had been 
involved in the veteran's psychiatric problems only on a 
limited basis, he concurred that the veteran was totally 
disabled from a psychiatric point of view.

At a VA mental health clinic in April 1996, the veteran 
stated that his second wife had divorced him because of his 
work record.  He said that a doctor had told him that he 
should stop working.  His complaints included a tremendous 
amount of anxiety, poor sleep, and nightmares 4 times per 
week.  The physician who saw the veteran adjusted his 
medications.

At a personal hearing at the RO in April 1996, the veteran's 
representative stated that an evaluation of 70 percent was 
warranted for the veteran's PTSD.  (The evaluation in effect 
at the time of the hearing was 50 percent.)  The veteran 
testified that: he had a tremendous amount of anxiety; he had 
depression and lack of concentration; his supervisor had just 
called him in to remind him of procedures which he had 
forgotten; his medication had been adjusted; his bills were 
paid; he drove a car; he had been working for the City of St. 
Louis water division for 2 years; he had taken off 2 months 
without pay in August/September 1995, and that was when his 
second wife divorced him; and he had been working 40 hours 
per week.

In an application for Social Security disability benefits, 
the veteran stated that he got married (for the third time) 
on August 3, 1996.  The record reveals that the veteran went 
to his job on August 5, 1996, and left the job before the day 
was over.  The veteran did not return to the job.  In 
November 1996, he sent a letter of resignation to the City of 
St. Louis water division personnel office.  As noted above, 
the grant of entitlement to TDIU is effective August 5, 1996, 
and the veteran is seeking a schedular evaluation in excess 
of 70 percent for PTSD for the period November 29, 1991, to 
August 5, 1996.

In a statement received by the RO on September 3, 1997, the 
veteran stated, " I would like to apply for unemployability 
due to the fact I'm unable to work since 
8-1996."

On April 17, 1998, the veteran filed VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  On that form, he stated that: the service 
connected disability which prevented him from securing or 
following any substantially gainful occupation was PTSD; the 
date his disability affected full time employment was August 
5, 1996; the date he last worked full time was August 5, 
1996; and the date he became too disabled to work was August 
5, 1996.

In a statement received in December 2000, the veteran's 
representative stated that the veteran's earnings for the 
years 1991 to 1996 had been as follows: 1991, $5,449; 1992, 
$8,400; 1993, $11,167; 1994, $26,948; and 1995, $20,937.  In 
a Statement of the Case furnished in June 2000, the RO noted 
that the veteran's income was below the poverty threshold for 
one person only in 1991, when the threshold was $6,932.


II. Evaluation of PTSD

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

During the pendency of the veteran's appeal, the criteria for 
rating psychiatric disabilities were revised, effective 
November 7, 1996.  When the law or regulations applicable to 
a claim change during the pendency of an appeal, the version 
more favorable to the veteran shall be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-3 (1991).  The Board finds 
that the criteria in effect prior to November 7, 1999 (the 
former criteria) are more favorable to the veteran, and those 
criteria will be applied to the facts of his case.  The Board 
will also discuss the revised criteria insofar as an 
evaluation in excess of 70 percent is not granted for the 
entire appeal period under the former criteria.

Prior to November 7, 1996, 38 C.F.R. § 4.132 (1996), 
Diagnostic Code  9411, pertaining to PTSD provided that a 70 
percent rating required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and  persistence that there was severe 
impairment in the ability to obtain or retain employment. A 
100 percent rating required that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the criteria in 38 C.F.R. § 4.132 for a 
100 percent rating for psychiatric disability were each 
independent basis for granting a 100 percent evaluation and 
that, whenever unemployability was caused solely by a 
service-connected mental disorder, a 100 percent schedular 
rating was warranted.  Johnson v. Brown, 7 Vet. App. 95 
(1995).  

A regulation provided that, in cases in which the only 
compensable service connected disability was a mental 
disorder assigned a 70 percent evaluation and such mental 
disorder precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996).

Under the revised criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9411, and a general formula for rating mental disorders, 
a 70 percent rating for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment, due to such symptoms as:  
Gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Court has held that, following an initial award of 
service connection for a disability, separate ratings can be 
assigned for separate periods of time, a practice known as 
"staged ratings".  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  However, in the instant case, the only issue 
with regard to the evaluation of PTSD is whether the criteria 
for a schedular evaluation of 100 percent were met at any 
time during the period November 29, 1991, to August 5, 1996.

Upon consideration of the evidence of record, the Board finds 
that the criteria set forth in 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996) for a schedular evaluation of 100 percent 
for PTSD for the period November 29, 1991, to August 5, 1996, 
have not been met.  First, the evidence of record does not 
show that, from November 1991 to August 1996, the attitudes 
of all contacts by the veteran except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community.  During the relevant period of time, the 
veteran was not isolated in the community.  He remained in 
the work force.  He met with physicians, social workers, and 
a vocational rehabilitation specialist.  He communicated in 
writing with VA and with his representative, and he appeared 
and testified at a personal hearing.  Second, the evidence 
fails to show that, from November 1991 to August 1996, the 
veteran had totally incapacitating symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  To the contrary, despite difficulties on 
the job and in his personal life, the veteran continued to 
function in the world and did not exhibit a profound retreat 
from mature behavior.  In this connection, the Board notes 
that each time the veteran's mental status was evaluated, he 
was noted to be alert and cooperative.  Third, the evidence 
of record, including the evidence concerning the veteran's 
work history, does not show that, prior to August 5, 1996, 
when he stopped working, the veteran was demonstrably unable 
to obtain or retain employment.  Although the veteran did 
have difficulty retaining jobs, he was able to retain his 
last job, with the City of St. Louis, for over 2 years.  Such 
being the case, the Board is unable to find that he was 
demonstrably unable to retain employment.  The Board 
concludes that none of the 3 independent criteria of 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) have been met.  

The question remains whether the veteran is entitled to an 
evaluation of 100 percent for PTSD for all or part of the 
period November 29, 1991, to August 5, 1996, by operation of 
38 C.F.R. § 4.16(c) (1996),  As noted above, that regulation 
provided that an evaluation of 100 percent should be assigned 
if the veteran's mental disorder precluded him securing or 
following a substantially gainful occupation.  Because the 
evidence shows that the veteran did secure jobs and follow 
substantially gainful occupations during the relevant time 
period, the Board finds the requirements of 38 C.F.R. 
§ 4.16(c) (1996) for an evaluation of 100 percent have not 
been met.

The veteran is not entitled to an evaluation in excess of 70 
percent for PTSD under the revised criteria because the 
evidence of record clearly shows that, during the relevant 
period of time, he did not have total occupational and social 
impairment, due to such symptoms as:  Gross impairment and 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  In this connection, the Board notes that no VA or 
private examiner from November 1991 to August 1996 found that 
the veteran had any delusions or hallucinations, that he 
could not perform the activities of daily living, that he was 
dangerous to himself or others, or that he had thought 
disorder or memory loss.

The veteran's representative has argued that the provisions 
of 38 C.F.R. § 4.17(a) (2002) apply to the veteran's 
increased rating claim.  The Board disagrees.  That 
regulation provides that marginal employment will not be 
considered as incompatible with a determination of 
unemployability.  It has no relevance to a claim for an 
increased schedular disability evaluation and thus does not 
apply to the veteran's increased rating claim.

In sum, the Board concludes that there is no basis in law or 
regulation to allow an evaluation in excess of 70 percent for 
the veteran's PTSD for the period November 29, 1991, to 
August 5, 1996.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).

III. Earlier Effective Date for TDIU

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2002).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2002).  The Board finds that a claim 
of entitlement to TDIU is a claim for increased disability 
compensation to which 38 C.F.R. § 3.400(o)(2) (2002) applies.

In considering the appropriate effective date for the grant 
of entitlement to TDIU, the Board must first determine the 
date of claim.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2002).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next 
friend of a claimant who is not sui juris may be considered 
an informal claim. Such informal claim must identify the 
benefit sought. Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution. If received within 1 
year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a) (2002).

The Board finds that the veteran's statement received on 
September 3, 1997, that he wanted to apply for 
unemployability benefits constituted an informal claim of 
entitlement to TDIU.  See 38 C.F.R. § 3.155(a) (2002).  As 
his formal claim, on VA Form 21-8940, received in April 1998, 
was received within one year, it is considered filed as of 
September 3, 1997.  The Board, therefore, finds that the date 
of claim for TDIU was September 3, 1997. 

The next issue is to determine when it was factually 
ascertainable that the criteria for a grant of TDIU were met.  
The criteria are set forth below.

Applicable regulations provide that total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2002). 

The veteran's service-connected disability is PTSD, which was 
rated 70 percent disabling for the period November 29, 1991, 
to August 5, 1996.  Therefore, he meets the percentage 
requirements of 38 C.F.R. § 4.16(a), for consideration for a 
total unemployability rating on a schedular basis, and the 
determinative issue becomes when the veteran became 
unemployable due to service-connected disability.  The 
veteran's employment history, educational and vocational 
attainment, as well as his particular disability, are to be 
considered in making a determination on unemployability.  38 
C.F.R. §§ 3.340, 3.341 (2002).  The term unemployability, as 
used in VA regulations governing total disability ratings, is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGC 75-91, 57 Fed.Reg. 
2317 (1992).
  
As noted above, the effective date of an increase in 
disability compensation shall be the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred if a claim was received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of claim.  See 38 C.F.R. § 3.400(o)(2) 
(2002).  In the instant case, this means that the effective 
date for the grant of TDIU may be as early as September 3, 
1996, if it was factually ascertainable between September 3, 
1995, and September 3, 1996, that the veteran was entitled to 
a grant of TDIU.  Based on the evidentiary facts set forth 
above and the reasons and bases set forth above on the 
increased rating issue, the Board finds that it was not 
factually ascertainable until August 5, 1996, when the 
veteran left his last job and stopped engaging in 
substantially gainful employment, that the veteran was 
entitled to a grant of TDIU.  Before that date, he was 
following a substantially gainful occupation and not entitled 
to benefits on the basis that he was unable to work.  The 
Board finds it to be significant that the veteran himself, on 
his formal TDIU claim, stated that he did not become disabled 
from working by PTSD until August 5, 1996.  That is the date 
assigned by the RO for the grant of entitlement to TDIU.  
Entitlement to an earlier effective date is not established.  
38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2002).

The veteran's representative has argued that the veteran was 
entitled to a grant of TDIU in 1991 on the basis that his low 
earned income was indicative of marginal employment and he 
was otherwise entitled to a grant of TDIU.  The Board does 
not agree.  The applicable regulations do not allow an 
effective date approximately 6 years prior to the date of 
claim in September 1997 and, in any event, the competent 
evidence of record does not, in the Board's view, show that 
the veteran lost the capacity to engage in substantially 
gainful employment by reason of PTSD symptomatology any 
earlier than August 5, 1996.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD 
for the period November 29, 1991, to August 5, 1996 is 
denied.

Entitlement to an effective date earlier than August 5, 1996, 
for a grant of a total disability evaluation based on 
individual unemployability due to service connected 
disability is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

